Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 1/18/2019, 5/24/2019, 6/26/2019, and 1/15/2020.  An initialed copy is attached to this Office Action.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Wang (US 2017/0160631 A1) discloses “A retroreflector (display system comprising a retro-reflective screen having retro-reflective screen elements, abstract) comprising (b) an arrangement of triples (pyramidal retro-reflective screen elements with intersecting planes A-F, Figure 28) disposed on a surface (underside of each cube, Figure 28), each triple having first, second, and third side surfaces perpendicular (corner cube reflective element refers to a reflective partial cube composed of three mutually perpendicular, nearly perpendicular, or angled flat reflective surfaces, ¶[0054]) to each other;” and Frey et al., (US 5,763,049) disclose “(a) triples (30, Figure 6) disposed on the curved or domed surface (56 and 58, Figure 6);” and Wang in view of Frey et al., fail to teach or suggest the aforementioned combination further comprising “wherein the curved or domed surface has a curvature or dome evened out so that the first, second, and third side surfaces of each triple have at least one extension extending along a side surface of an adjacent triple and forming a joint with the side surface of the adjacent triple; and wherein the adjacent triple has a reduced size and a rectangular basic shape.”
With respect to claims 2-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 10, though Frey et al., (US 5,763,049) disclose “A forming die (apparatus 120, Figure 9, for casting and curing retroreflective sheeting; forming cavities 127 of tool 125, Figure 9) for producing a retroreflector (retroreflective sheeting, abstract), the forming die comprising; (a) a curved or domed surface (56 and 58, Figure 6) and an arrangement of triples (30, Figure 6) disposed on the curved or domed surface;” Wang (US 2017/0160631 A1) discloses “(b) an arrangement of triples (pyramidal retro-reflective screen elements with intersecting planes A-F, Figure 28) disposed on a surface, each triple having first, second, and third side surfaces perpendicular to each other;” Wang in view of Frey et al., fail to teach or suggest the aforementioned combination further comprising “wherein the curved or domed surface has a curvature or dome evened out so that the first, second, and third side surfaces of each triple have at least one extension along a side surface of an adjacent triple and forming a joint comprising a notch with the side surface of the adjacent triple; and wherein the adjacent triple has a reduced size and a rectangular basic shape.”
With respect to claims 11-18, these claims depend on claim 10 and are allowable at least for the reasons stated supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2017/0160631 A1) 
Frey et al., (US 5,763,049)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872